 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   HORTAU, INC.,                                     Case No. 1:18-cv-01716-LJO-SAB

12                  Plaintiff,                         ORDER RE REQUEST TO CONTINUE
                                                       SCHEDULING CONFERENCE
13          v.
                                                       (ECF No. 6)
14   BENNETT & BENNETT, INC.,

15                  Defendant.

16

17         On December 14, 2018, Plaintiffs filed this action alleging trademark infringement.

18 (ECF No. 1.) On December 19, 2018, the Court set an initial scheduling conference to take place

19 on March 5, 2019. (ECF No. 5.) On February 26, 2019, Plaintiff filed a request to continue the
20 scheduling conference due to the fact that Defendant has not yet been served with the summons

21 and complaint, and the parties are currently engaged in settlement negotiations. (ECF No. 6.)

22         Accordingly, IT IS HEREBY ORDERED that:

23         1.      Plaintiff’s request to continue the initial scheduling conference is GRANTED;

24         2.      The initial scheduling conference set for March 5, 2019 is CONTINUED to June

25                 14, 2019, at 9:00 a.m. in Courtroom 9; and

26 ///
27 ///

28 ///


                                                   1
 1          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 2                  scheduling conference.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        February 27, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
